Citation Nr: 0523565	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $2,366 was timely filed. 

2.  Whether the request for a waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1946 to June 1947, and who died 
in November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises at 
the Regional Office (RO) in St. Petersburg, Florida.  

The appellant appealed a January 2003 Board decision denying 
her claims.  A September 2004 order of the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the January 2003 Board 
decision.  Copies of the joint motion and Court's order have 
been included in the claims file.

In May 2000 the appellant submitted a claim challenging the 
validity of the overpayment in the amount of $2,366.  That 
claim has not been adjudicated and is referred to the RO for 
its consideration.  


FINDINGS OF FACT

1.  The appellant received a letter dated November 20, 1999, 
notifying her of an overpayment in the calculated amount of 
$2,366 and the right to request waiver of recovery of the 
overpayment within 180 days.  

2.  The appellant's request for a waiver of recovery of the 
overpayment in the calculated amount of $2,366 was not 
received until more than 180 days after the November 20, 
1999, notification.  

3.  The appellant received a letter dated July 3, 2000, 
notifying her of an overpayment in the calculated amount of 
$12,347 and the right to request waiver of recovery of the 
overpayment within 180 days.  

4.  The appellant's request for waiver of recovery of the 
overpayment in the calculated amount of $12,347 was not 
received until more than 180 days after notification.  


CONCLUSIONS OF LAW

1.  A request for waiver of recovery of the overpayment of 
improved death pension benefits in the calculated amount of 
$2,366 was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2004).  

2.  A request for waiver of recovery of an overpayment of  
improved death pension benefits the calculated amount of 
$12,347 was not timely filed.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963(b), 3.1(q).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was notified of her award of improved death 
pension benefits by official letter dated in August 1995.  By 
official letter dated in November 1999 she was notified of a 
proposal to terminate her benefits.  

She was notified by official letter dated November 20, 1999, 
of indebtedness in the calculated amount of $2,366.  She was 
notified by official letter dated July 3, 2000, of 
indebtedness in the calculated amount of $12,347.  Each of 
the November 1999 and July 2000 letters informed the 
appellant that a request for waiver of recovery of the 
overpayment must be received within 180 days of the date of 
notification.  There is no indication that the November 1999 
and July 2000 letters were not received by the appellant.  

A request for waiver of indebtedness will only be considered 
if it is made within 180 days following the date of 
notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(b) (2004).  Notice means written notice sent to a 
claimant or payee at his or her latest address of record.  
38 C.F.R. § 3.1(q).  In the absence of "clear evidence to the 
contrary," regularity of official acts, including the mail of 
a letter by VA, is presumed.  Gold v. Brown, 7 Vet. App. 315, 
319 (1995), citing United States Chemical Foundation, Inc., 
272 U.S. 1, 4-15 (1926).  

The record reflects that the appellant was mailed notice of 
the overpayments on November 20, 1999, and July 3, 2000.  
Regularity of this mailing is presumed.  It is neither 
asserted nor contended that this notification did not occur.  

Following the November 1999 notice the appellant first 
submitted a statement dated May 4, 2000.  In this statement 
the appellant confirms that her pension benefits have been 
terminated and that her only income is from Social Security.  
She indicates that she desires to have her pension benefits 
reinstated and that she be notified if an overpayment exists 
as a result of money she received in 1997.  There is nothing 
in this statement which could be construed as the appellant 
requesting waiver of recovery of the overpayment in the 
calculated amount of $2,366.  In this regard, the appellant 
does not use the word waiver at all nor does she use any word 
or group of words that could be construed as a synonym with 
waiver or with a phrase requesting waiver.  Therefore, the 
Board concludes that there is no evidence which would 
indicate that the May 4, 2000, statement from the appellant 
is a request for waiver of recovery of the overpayment in the 
calculated amount of $2,366.  

The next communication received from the appellant is a 
statement dated May 18, 2000.  In this statement the 
appellant acknowledges that she currently has an overpayment.  
She requests that her prescription medications be used to 
recompute and recalculate her pension entitlement so that the 
amount of her overpayment could be adjusted accordingly.  The 
request for an adjustment of the overpayment in the 
calculated amount of $2,366 is not synonymous with a request 
for a waiver of recover of the overpayment.  In the May 18, 
2000, statement the appellant is requesting a review of the 
amount of pension she was entitled to, she is not requesting 
that pension she was overpaid be forgiven or waived.  There 
is nothing in the May 18, 2000, statement that may be 
construed as being synonymous with the word waiver or as 
being synonymous with a group of words that could be 
construed as a request for waiver of recovery of pension the 
appellant was paid but was not entitled to.  Rather, the 
May 18, 2000, statement addresses the issue of the amount of 
pension to which the appellant was entitled.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against a finding that the May 18, 2000, statement is a 
request for waiver of recovery of the overpayment in the 
calculated amount of $2,366.  

The next communication received from the appellant is a 
statement dated and received on August 22, 2001.  In this 
statement the appellant clearly indicates that she is 
requesting a waiver of the indebtedness that she has been 
informed of.  This statement is clearly a request for waiver 
of recovery of the overpayments in the calculated amount of 
$2,366 and $12,347.  However, the August 22, 2001, letter was 
received more than 180 days after the November 20, 1999, and 
July 3, 2000, notices to the appellant of the overpayments in 
the calculated amounts of $2,366 and $12,347, respectively.  

As noted above, the appellant was notified of the overpayment 
in the calculated amount of $12,347 by a letter dated July 3, 
2000.  Clearly, the appellant's statements of May 4 and 18, 
2000, may not be construed as attempts to request waiver of 
recovery of the overpayment in the calculated amount of 
$12,347 because she had not yet been notified of this 
particular overpayment.  

In the absence of any evidence indicating that the appellant 
requested waiver prior to her communication in August 2001, 
and the analysis with respect to the May 4 and 18, 2000, 
statements above, the Board concludes that a preponderance of 
the evidence is against a finding that a timely request for 
waiver of recovery of the overpayments of improved death 
pension benefits in the calculated amounts of $2,366 and 
$12,347 was made.  Since the law and not the evidence is 
dispositive with respect to these issues, the appeal with 
respect to the issues of whether a timely request for waiver 
of recovery of overpayments of improved death pension 
benefits in the calculated amounts o $2,366 and $12,347 were 
received is terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.15(b)(c).  

The appellant's appeal has been terminated because of the 
absence of legal merit.  There is no further evidence to be 
developed.  Accordingly, VCAA, which governs the development 
of evidence for VA claims and appeals, is not applicable to 
this issue, and no further action is necessary for compliance 
with the VCAA with respect to the issues decided herein.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  (Because 
the law, and not the evidence, is dispositive of the claim, 
the VCAA is not applicable).  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $2,366 was not timely filed, and the 
appeal with respect to this issue is denied.  

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $12,347 was not timely filed, and the 
appeal with respect to this issue is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


